[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              NOV 08, 2007
                               No. 06-15832                 THOMAS K. KAHN
                         ________________________               CLERK


                    D. C. Docket No. 05-00110-CV-HLM-4

MICHAEL WALRAVEN,
JULIUS VANZANT,


                                                           Plaintiffs-Appellants,

                                    versus

THE GOODYEAR TIRE AND RUBBER COMPANY, INC.,

                                                            Defendant-Appellee.


                         ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                             (November 8, 2007)

Before TJOFLAT, HULL and WILSON, Circuit Judges.

PER CURIAM:

     Michael Walraven and Julius Vanzant appeal a district court decision
granting summary judgment to the Goodyear Tire and Rubber Company, Inc.

(“Goodyear”). Their claims arise out of Goodyear’s decision to sell the operation

of its plant in Cartersville, Georgia, where Walraven and Vanzant were employed.

Walraven and Vanzant brought various claims for relief under § 502(a)(3) of the

Employee Retirement Income Security Act (“ERISA”), a claim of ERISA

discrimination under § 510, and a claim of fraud under ERISA §§ 502 and 510.

The district court granted summary judgment in favor of Goodyear on all claims.

After reviewing the record and the briefs, and having had the benefit of oral

argument, we affirm the grant of summary judgment on the basis of the district

court’s well-reasoned order of October 6, 2006.

      AFFIRMED.




                                          2